{¶ 32} I respectfully dissent as to the imposition of consecutive sentences. I agree with the majority's conclusion that the trial court did not err in sentencing appellant to more than the minimum sentence once the court took judicial notice that he had served a prior prison term. The trial court was permitted to impose a sentence that was greater than the minimum because the appellant had served a prior prison term.1
 {¶ 33} However, I believe the consecutive sentences are constitutionally infirm in light of the United States Supreme Court's decision in Blakely v. Washington.2 For the reasons stated in my prior concurring and dissenting opinions, the trial court's imposition of consecutive sentences violated appellant's Sixth Amendment right to a jury trial, as explained in Blakely v. Washington.3
 {¶ 34} This matter should be remanded for resentencing consistent withBlakely v. Washington.
1 State v. Brown, 11th Dist. No. 2003-A-0092, 2005-Ohio-2879, at ¶ 89; State v. Taylor, 158 Ohio App. 3d 597, 2004-Ohio-5939, at ¶ 25.
2 Blakely v. Washington (2004), 542 U.S. 296.
3 See State v. Green, 11th Dist. No. 2003-A-0089, 2005-Ohio-3268
(O'Neill, J., concurring); State v. Semala, 11th Dist. No. 2003-L-128,2005-Ohio-2653 (O'Neill, J., dissenting).